United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-40794
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

SHAWN MICHAEL ROUNDS

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:05-CR-2640-3
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Shawn Michael Rounds pleaded guilty to possession with the

intent to distribute more than 5 kilograms of cocaine, and the

district court sentenced him to 87 months of imprisonment.

Rounds now appeals his sentence, arguing that, because he was

merely a co-driver, the district court erred in finding that he

did not qualify for a downward adjustment for being a minimal or

minor participant in the offense.    A defendant’s role in the

offense is a factual determination that this court reviews for



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40794
                                  -2-

clear error.     United States v. Villanueva, 408 F.3d 193, 203 (5th

Cir. 2005).

     The advisory Sentencing Guidelines provide for a reduction

in the base offense level of a “minor” or a “minimal”

participant.     U.S.S.G. § 3B1.2.   A defendant who is “a courier

without being substantially less culpable than the average

participant” does not qualify for this adjustment.      United States

v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989); U.S.S.G.

§ 3B1.2, comment. (n.3(A)).     In light of the testimony at his

sentencing hearing, Rounds has not shown that the district court

clearly erred in finding that he did not qualify for a downward

adjustment based on his role in the offense.      See Buenrostro, 868

F.2d at 138.

     AFFIRMED.